Citation Nr: 0017019	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to an increased evaluation for right knee 
bursitis, currently evaluated as 30 percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
right leg shell fragment wound scar residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

INTRODUCTION

The veteran had active service from May 1964 to October 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Wichita, Kansas, Regional Office (RO) which denied increased 
disability evaluations for the veteran's service-connected 
hemorrhoids, right knee bursitis, and right leg shell 
fragment wound residuals.  In April 1993, the veteran 
submitted a notice of disagreement.  In May 1993, the RO 
issued a statement of the case to the veteran and his 
accredited representative.  In June 1993, the veteran was 
afforded a hearing conducted before a Department of Veterans 
Affairs (VA) hearing officer.  The hearing transcript was 
accepted as the veteran's substantive appeal from the denial 
of increased evaluations for his hemorrhoids, right knee 
disability, and right leg shell fragment wound residuals.  In 
November 1993, the RO increased the evaluation for the 
veteran's right knee disability from noncompensable to 10 
percent disabling.  In January 1994, the RO, in pertinent 
part, recharacterized the veteran's right leg shell fragment 
wound residuals as right leg shell fragment wound scar 
residuals evaluated as noncompensable.  In October 1996, the 
Board denied an increased evaluation for the veteran's 
hemorrhoids and remanded the issues of the veteran's 
entitlement to increased evaluations for his right knee 
disability and right leg shell fragment wound scar residuals 
for additional action.  

In August 1997, the RO, in pertinent part, increased the 
evaluation for the veteran's right knee disability from 10 to 
30 percent.  In March 1998, the RO denied a combined rating 
in excess of 90 percent for the veteran's service-connected 
disabilities and a total rating for compensation purposes 
based on individual unemployability.  In July 1998, the local 
accredited representative submitted a notice of disagreement 
with the March 1998 rating decision.  The veteran has been 
represented throughout this appeal by the American Legion.  

In a February 1999 written statement, the local accredited 
representative advanced that "the veteran is not appealing 
shell fragment wound scars right leg."  In addressing the 
accredited representative's apparent attempt to withdraw the 
veteran's claim for a compensable evaluation for his right 
leg shell fragment wound residuals, the Board observes that 
the veteran submitted the notice of disagreement as to that 
issue.  An accredited representative may not withdraw either 
a notice of disagreement or a substantive appeal filed by a 
veteran personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (1999).  As such written 
consent is not of record, the Board concludes that the issue 
of an increased evaluation for the veteran's right leg shell 
fragment wound residuals remains on appeal.  


REMAND

In its October 1996 remand, the Board directed that the 
veteran be afforded a VA examination for compensation 
purposes to determine the nature and severity of the 
veteran's right leg shell fragment wound residuals.  The 
examiner was requested to identify all affected muscle 
groups.  In reviewing the reports of the July 1997 and 
October 1999 VA examinations for compensation purposes, the 
Board observes that while the veteran's history of right 
lower extremity shell fragment wounds was noted, the 
examiners neither identified the affected muscle groups not 
reported any relevant clinical findings as to the injuries.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran has submitted a timely notice of disagreement 
with the denial of both a combined evaluation in excess of 90 
percent for his service-connected disabilities and a total 
rating for compensation purposes based on individual 
unemployability.  The RO did not subsequently issue either a 
statement of the case or a supplemental statement of the case 
to the veteran which addressed those issues.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his right knee disability and right 
leg shell fragment wound residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
identify all muscle groups affected by 
the veteran's shell fragment wound 
residuals; the limitation of activity 
imposed by his shell fragment wound 
residuals; and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  Any muscle 
injury, no matter how slight, must be 
identified.  The path of each wound must 
be described.  The examiner should grade 
strength of the affected muscle group or 
groups.  The claims files, including a 
copy of this REMAND, should be made 
available to the examiner for review.  
The examination report should reflect 
that such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased compensation will be denied.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claims of entitlement to 
increased evaluations for his right knee 
disability and right leg shell fragment 
wound residuals with express 
consideration of the applicability of 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.56 (1999) 
and the Court's holdings in Ferraro v. 
Derwinski, 1 Vet. App. 326, 330 (1991) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

4.  The RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which addresses the issues of the 
veteran's entitlement to a combined 
rating in excess of 90 percent for his 
service-connected disabilities and a 
total rating for compensation purposes 
based on individual unemployability.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


